Opinion filed June 4, 2009 











 








 




Opinion filed June 4, 2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00116-CV
                                                    __________
 
                                         IN RE EDDIE EDINGTON
 

 
                                                Original
Mandamus Proceeding
 

 
                                            M
E M O R A N D U M    O P I N I O N
Eddie
Edington has filed in this court a motion to dismiss his petition for writ of
mandamus.  The motion is granted, and the petition for writ of mandamus is
dismissed.
 
PER CURIAM
 
June 4, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.